            Case 1:19-cr-00696-PAE Document 113 Filed 03/30/20 Page 1 of 2




                                                                         Joseph A. DiRuzzo, III, Esq., CPA
                                                                                            954.615.1676
                                                                                      jd@diruzzolaw.com

March 30, 2020

Via ECF

The Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

          Re:     United States v. Teman, case no. 1:19-cr-696

Dear Judge Engelmayer:

Pursuant to your “individual rules of practice in criminal cases,” this letter serves as the Defendant
Ari Teman’s request to modify the terms of his supervised release. Specifically, Teman requests that
this Court convert his home detention condition to a curfew condition to permit him to leave his
apartment, as necessary, throughout the day to tend to his daily needs.

Currently, the nation—and, in particular, Florida where Teman resides—is experiencing a COVID-
19 outbreak via community transmission. It is widely recognized by federal and state authorities that
this region—and the country as a whole—is bracing for an unprecedented health emergency with
anticipated catastrophic consequences. The President of the United States and the Centers for
Disease Control (“CDC”) have strongly encouraged everyone to avoid interactions involving more
than 10 people. Schools are closed, millions of people throughout the country have been ordered to
shelter in place (with several other cities and states expected to follow suit in the coming days), and
federal courts are continuing jury trials and other significant criminal proceedings indefinitely. In
an era where social distancing is both encouraged and mandated to protect public health, aspects of
routine day-to-day living have dramatically changed.

Teman requests that this Court allow him the ability to leave his Miami Beach apartment during
the on-going COVID-19 pandemic. “[T]he City of Miami Beach has issued a “Safer at Home”
Emergency Order, effective 12:01 a.m. on March 24, 2020, a link to which is here,1 requiring all
persons living in the city to remain in their homes to the maximum extent possible, except to engage
in essential activities as set forth in the Order.” https://www.miamibeachfl.gov/coronavirus/ (last




1
    The order is attached hereto as Exhibit 1.

401 East Las Olas Blvd., Suite 1400, Ft. Lauderdale, FL 33301
FAX/ 954.827.0340 WEB/ WWW.DIRUZZOLAW.COM
             Case 1:19-cr-00696-PAE Document 113 Filed 03/30/20 Page 2 of 2



accessed March 28, 2020).2 As a result of the “Safer at Home” order, daily necessities have become
dramatically harder—and, in certain cases, impossible—to obtain. For example, Teman has been
unable to access consistent or reliable delivery of items from grocery stores. And because of the lack
of rideshare (e.g. Uber) capabilities and unprecedented long lines and processes at grocery stores, an
errand that previously only took an hour or two can now take several hours or even longer. The
same challenges will inevitably present with respect to physical therapy, medical appointments, and Page | 2
mental health appointments. Under these unprecedented circumstances, Teman simply asks that
this Court maintain his electronic monitoring but permit him to leave his apartment during the day
so that he can continue to adapt to the new necessities of living.

Unfortunately, as COVID-19 continues to spread and as businesses continue to experience
challenges, day-to-day living will require increased flexibility.

Teman’s request will not make him any increased danger to the community or risk of flight and
Teman therefore asks that this Court grant this motion.

Kind Regards,

/s/ Joseph A. DiRuzzo, III Digitally signed by /s/ Joseph A. DiRuzzo, III
                           Date: 2020.03.30 11:10:29 -04'00'


Joseph A. DiRuzzo, III

JAD/

cc: AUSA K. Bhatia, via ECF
AUSA E. Imperato, via ECF
J. Gelfand, via ECF




2
 The limitations imposed by the City of Miami Beach are not unique to South Florida as the City
of Miami has imposed a 10:00 pm to 5:00 am curfew. See
https://www.miamigov.com/Notices/News-Media/COVID-19-Updates (last accessed March 30,
2020).

401 East Las Olas Blvd., Suite 1400, Ft. Lauderdale, FL 33301
FAX/ 954.827.0340 WEB/ WWW.DIRUZZOLAW.COM
